Wendy Michael, Partner
590 Madison Avenue, Suite 1800

GreenspoonMarder.. her Na
Direct Phone: 212.524.5004

Direct Fax: 212.524.5050
Email: wendy.michael@gmlaw.com

October 1, 2019

Via ECF

Honorable Frederic Block

United States District Court for the Eastern District of New York
225 Cadman Plaza East

Brooklyn, NY 11201

Re: Gustavia Home LLC. v. FV-1, Inc., in Trust for Morgan Stanley Mortgage Capital
Holdings, Case Number 18-cv-6800 FB-SJB
GM File 444440129

 

Hon. Frederic Block:

We represent Defendant, FV-1, Inc., in Trust for Morgan Stanley Mortgage Capital Holdings
(“Defendant” or “FV-1°’) in the above-referenced matter, Further to FV-1’s currently pending
motion to stay or dismiss this action, based on the principles of Colorado River Water
Conservation Dist. v. United States, 424 U.S. 800, 817 (1976) (the “Motion”), I] am writing to
advise the Court that on September 10, 2019, the parties appeared at a mediation with Mediator
Joseph DiBenedetto. Due to the impasse between the parties, the mediation did not result in a
settlement.

In addition, and relevant to FV-1’s pending Motion, on September 11, 2019, FV-L was served
with Plaintiff Gustavia Homes LLC’s (“Gustavia”) initial brief in support of its appeal to the
Appellate Division, Second Department, appealing the Queens County Supreme Court decision
denying Gustavia’s motion to renew the denial of its motion to dismiss, based on statute of
limitations grounds and the Freedom Mortgage Corp. v. Engel, 163 A.D.3d 631, 81 N.Y.S.3d
156 (2nd Dept. 2018) decision.

Very truly yours,
GREENSPOON MARDER LLP
?.

Wendy Michael, Partner

 

cc: Rafi Hasbani, Esq. (via ECF and email)

Boca Raton Denver Edison Ft. Lauderdale Las Vegas Los Angeles Miami Naples
New York Orlando Phoenix Portland San Diego Tallahassee Tampa West Palm Beach
